Atkinson, J.
1. Some of the grounds of the motion for new trial are incomplete and can not be understood without resorting to an examination of the brief of evidence, and fail to present any question for decision. Sims v. Sims, 131 Ga. 262 (62 S. E. 192).
2. Such of the grounds of the motion as are sufficiently definite to present any question for decision are without merit, and are not of such character as to require elaboration.
3. The evidence was sufficient to support the verdict.

Judgment affirmed.


All the Justices concur.

O. M. Buhe, for plaintiff in error. Clifford Walker, attorney-general, JE. M. Owen, solicitor-general, and Mark Bolding, contra.